Citation Nr: 1340870	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to treatment for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical opinion.  The action specified in the November 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2012, the Board also remanded the issue of entitlement to service connection for a left knee disability for additional development.  In a June 2013 RO decision, the RO granted service connection for a left knee disability, constituting a full grant of this issue.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's erectile dysfunction did not have onset in service and is not related to a disease or injury in the Veteran's active military service, and is not caused or aggravated by treatment for service-connected disabilities.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 1110,  1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Erectile dysfunction is not recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran contends that he has erectile dysfunction as a result of taking medications used to treat his service-connected disabilities, specifically the morphine prescribed to treat the Veteran's low back and knee disabilities.  

There are no complaints of or treatment for erectile dysfunction in service or for several decades after service.  At a January 2009 VA examination, the Veteran reported that his erectile dysfunction had onset in 1997.  However, another VA examination in April 2010 notes that the Veteran has had erectile dysfunction since 2007.  While the exact onset of the Veteran's disability is unclear, there is no evidence that the disability had onset in service or for many years after service.  It does not appear that the Veteran has alleged otherwise.  

A January 2003 medical report by Dr. R.N. diagnoses the Veteran with erectile dysfunction secondary to his hypertension medication.  

The January 2009 examiner noted that the Veteran is taking Morphine, Lansoprazole, and Celebrex for his service-connected conditions.  The examiner stated that erectile dysfunction is not a common side effect of these medications, and went on to conclude that these medications did not cause or aggravate the Veteran's erectile dysfunction.  He explained that the Veteran has a number of non-service connected medical problems such as hypogonadism, hypertension, hypercholesterolemia, and depression that can cause erectile dysfunction.  

However, in July 2010, the Veteran submitted information regarding morphine from the National Institutes of Health which stated that "decreased sexual desire or ability" was a possible side effect of the drug.  

In a January 2013 addendum opinion, the VA examiner explained that there is evidence in the Veteran's VA treatment records that he was proscribed morphine for a number of years prior to developing erectile dysfunction, making it unlikely that his use of this narcotic is the cause of his erectile dysfunction.  The examiner further stated that the Veteran's non-service connected hypertension, diabetes mellitus, hyperlipidemia, hypergonadism, and testicular atrophy are more likely the causes of the Veteran's erectile dysfunction.  

Based on all the above evidence, the Board finds that entitlement to service connection for erectile dysfunction cannot be granted.

As noted above, there is no evidence that the Veteran treated for erectile dysfunction in service or for decades after service.  Accordingly, entitlement to service connection cannot be granted on a direct basis.  

Regarding the Veteran's contention that his erectile dysfunction is secondary to medications prescribed to treat his service connected disabilities, the only evidence in support of this theory is the list of possible drug side effects from the National Institute of Health.  While this list includes decreased sexual desire or ability as a possible side effect of morphine use, a generic list of side effects cannot establish that in this specific case, the cause of the Veteran's erectile dysfunction was morphine use, rather than some other cause.  Stated another way, the information provided by the Veteran only establishes morphine as a possible cause of the Veteran's erectile dysfunction, but does not prove that it is at least as likely as not the cause.  

On the other hand, both Dr. R.N. and the January 2013 VA examiner have attributed the Veteran's erectile dysfunction to other causes, namely non-service connected medical conditions or the medications used to treat these non-service connected conditions.  The Board finds that the opinions of two medical doctors have significantly greater probative value than the generic list of drug side effects provided by the Veteran.  

While the Veteran appears to strongly believe that his erectile dysfunction is related to his active military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has erectile dysfunction due to his service connected disabilities is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  The Veteran suffers from multiple service and non-service connected disabilities that could cause his erectile dysfunction, making determining the most likely cause challenging.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for erectile dysfunction is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information on how to substantiate his claims in January and February 2009 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to treatment for service connected disabilities, is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


